Citation Nr: 9901480	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-27 517 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the termination of Chapter 35 Dependents Educational 
Assistance benefits effective March 1, 1996 was appropriate.


REPRESENTATION

Appellant represented by:	To be Determined


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 Administrative Error 
determination by the Atlanta, Georgia Department of Veterans 
Affairs (VA) Regional Office (RO).  


REMAND

Upon reviewing the claims file, the Board observes that only 
the appellants Chapter 35 has been submitted by the RO.  The 
veterans claims file does not accompany the appellants 
claim.  As the appellants claim is dependent on information 
contained in the veterans claim file, both the veterans 
claims file and the Chapter 35 Dependents Educational file 
are required for adjudication.  Thus, the veterans claim 
should be obtained from the servicing RO and attached to the 
Chapter 35 educational file.  

Additionally, there is no VA Form 23-22, designation of a 
representative of record.  However, Disabled American 
Veterans provided representative statements in support of the 
appellants case.  Pursuant to 38 C.F.R. § 
14.631(c), clarification of the appellants representative is 
required.  Accordingly, this claim is REMANDED to the RO for 
the following actions:

1.  The RO must contact the appellant and 
determine whether she has requested that 
a service organization, if any, represent 
her.  The appellant should be provided 
with a VA Form 23-22, on which she can 
indicate her choice of representative, if 
she desires representation.  If she 
selects a representative who has not 
previously participated in this claim, 
that representative should be furnished 
with a supplemental statement of the case 
and with a reasonable opportunity to 
respond thereto.
 
2.  The Atlanta RO should obtain the 
veterans claims file and attach it to 
the Chapter 35 educational file.  On 
receipt of the veterans claims file, the 
RO should review the pertinent 
information therein and determine whether 
proper action was taken in the 
appellants claim.  Both the veterans 
claims file and the appellants Chapter 
35 Dependents Educational file are 
necessary for the Boards review.
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
